COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-452-CV



GRAHAM OAKS CARE CENTER, INC., 				      APPELLANTS

NEW GRAHAM OAKS CARE CENTER, INC., 

AND GRAHAM OAKS CARE CENTER



V.



ALLAGRA FARABEE AND EARLENE PRICE 			 	APPELLEE
S

AS NEXT FRIEND OF ALLAGRA FARABEE
 



----------

FROM THE  90TH DISTRICT COURT OF YOUNG COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss Interlocutory Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED:  August 21, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.